Citation Nr: 0404366	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  96-17 648	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.  

2.  Entitlement to an initial compensable disability rating 
for a residual scar on the right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from June 1980 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a right eye disorder.  In addition, the RO granted 
service connection for a residual scar on the right thumb and 
assigned a noncompensable evaluation to this disability, 
effective from November 1994.  

In November 1997 and October 1998, the Board remanded the 
veteran's service connection and initial compensable rating 
claims to the RO for further evidentiary development.  
Following completion of the most recent remand instructions 
dated in October 1998, the RO, in December 2003, returned the 
veteran's case to the Board for final appellate review.  

The Board notes that the noncompensable disability rating 
assigned to the service-connected residual scar on the 
veteran's right thumb is based on initial grants of service 
connection for such a disorder.  Consequently, the entire 
period associated with this service-connected disability will 
be reviewed to ensure that consideration is given to the 
possibility of staged ratings (e.g., separate ratings for 
separate periods of time based on the facts found).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Further review of the claims folder indicates that, also by 
the June 1995 rating action, the RO denied the issues of 
entitlement to service connection for a bilateral hand 
disability and for epididymitis.  Following perfection of a 
timely appeal with respect to the denial of these service 
connection claims, the Board, in November 1997, denied the 
issues.  The Board's denial of these service connection 
claims is final.  See, 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  Thereafter, in statements dated 
in September 1998 and June 1999, the veteran discussed these 
two service connection claims.  The issues of whether new and 
material evidence has been received sufficient to reopen 
previously denied claims for service connection for a 
bilateral hand disability and for epididymitis is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

Also in the September 1998 and June 1999 statements, the 
veteran raised the issue of entitlement to service connection 
for prostatitis.  This claim is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's right eye disability, defined as 
corectopia, corneal scarring, a cataract, and a retinal tear, 
pre-existed his period of active military duty and did not 
worsen beyond natural progression during such service.  

3.  The service-connected residual scar on the veteran's 
right thumb is essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  Right eye disability, defined as corectopia, corneal 
scarring, a cataract, and a retinal tear, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2003).  

2.  The criteria for a compensable disability rating greater 
for the service-connected residual scar on the right thumb 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7804, 
effective prior to, and since, August 30, 2002.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case issued in February 1996, a 
supplemental statement of the case (SSOC) furnished in August 
1996, multiple letters (dated in May 1998, February 1999, 
February 2001, and September 2003), as well as the SSOC 
issued in October 2003, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his service connection and initial compensable 
rating claims on appeal, the type of evidence needed to 
substantiate these issues, as well as the specific 
information necessary from him.  

In this regard, the Board acknowledges that a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) stipulates that the agency of original jurisdiction 
(AOJ) ordinarily must provide such notice to a service 
connection claimant before an initial unfavorable decision is 
made on his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the veteran 
filed his claim for service connection for a right eye 
disability in November 1994.  As the veteran submitted his 
claim several years prior to the effective date of the VCAA, 
the Board finds that it was effectively impossible for the RO 
to have provided him with the proper notice prior to the 
initial denial of his claim.  In any event, throughout the 
current appeal, the veteran has been informed on multiple 
occasions of the type of evidence necessary from him to 
support his claim.  He has not cited sources of pertinent 
medical treatment since 1996.  Consequently, the Board 
concludes that the veteran has not been prejudiced by any 
notification errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded relevant VA 
examinations on multiple occasions.  

A.  Service Connection For A Right Eye Disability

1.  Factual Background

According to pre-service medical records, in October 1973, 
the veteran was accidentally struck in his right eye with a 
wooden spear.  He was hospitalized at a private medical 
facility for one week.  During that time, he underwent a 
repair of a corneoscleral laceration of his right eye with 
sector iridectomy.  His diagnoses upon discharge included 
traumatic perforation of the right eye with prolapse of the 
iris, presumed subluxation of the lens of the right eye, and 
hyphema of the right eye.  

Subsequent private medical reports dated from November 1973 
to November 1978 reflect follow-up eye treatment.  
Specifically, in September 1975, the veteran had no 
complaints.  In August 1976, the treating physician found no 
change in the veteran's right eye condition and instructed 
the veteran to return for follow-up medical care in six 
months.  A February 1977 evaluation of the veteran's right 
eye reflect clear lens.  The treating physician concluded 
that the veteran was "doing well."  

In September 1979, the veteran sought private treatment after 
having splattered hot grease in his right eye.  His right eye 
was washed.  No abrasion was found.  The treating physician 
noted that the veteran had an abnormal right pupil and that 
he was status post eye surgery.  A follow-up evaluation 
completed several days later in October 1979 showed no 
significant change.  The treating physician explained that he 
found no damage from the grease trauma.  

According to the service medical records, at the enlistment 
examination conducted in October 1979, the veteran reported 
that he had sustained a right eye injury when he was eleven 
years of age.  He described residual right eye impairment, 
including the need to wear glasses.  He was referred to an 
ophthalmology consultation in the same month.  This 
evaluation demonstrated corrected distant visual acuity of 
20/20 in the right eye and an intact visual field.  The 
examiner provided an impression of status post perforating 
injury to the right eye and expressed his opinion that this 
condition was fully correctable and that the veteran's 
prognosis was good.  

During service, and specifically in March 1981, the veteran 
sought treatment for complaints of dark brown spots, redness, 
irritation, and twitching in his right eye.  Several weeks 
later in April 1981, the veteran reiterated these complaints.  
The examiner, who noted that the veteran's right eye was 
irritated and had inflamed conjunctivae, assessed a chronic 
right eye disorder.  A visual consultation of the veteran's 
right eye demonstrated vessels which were within normal 
limits as well as clear macula and background.  The examiner 
assessed an old trauma with decreased visual acuity in the 
right eye.  

A report of an April 1981 private ophthalmology examination 
includes the veteran's complaints of periodic redness in his 
right eye as well as chronic right eye redness and pain for 
the past three days.  An evaluation demonstrated abrasions of 
the veteran's right sclera and corneal.  

At the separation examination which was conducted in June 
1983, the veteran reported that he had previously 
experienced, or was experiencing at that time, eye trouble.  
The separation evaluation demonstrated that the veteran had 
corrected distant vision of 20/20 in his right eye.  

According to relevant post-service medical records, in June 
1984, the veteran sought private treatment for complaints of 
deep eye pain and blurred vision which cleared with blinking.  
Following an evaluation, the treating physician provided an 
impression of a possible infection that was probably viral.  

A private medical report dated in July 1990 notes the 
veteran's October 1973 injury involving a stick that had 
penetrated his right eye.  The evaluation in July 1990 
included the veteran's complaints of burning sensations and 
pain in his right eye as well as the examiner's assessments 
of status post trauma of the right eye, 360 degree angle 
recession of the right eye, and retinal thinning with scar of 
the right eye.  

In June 1992, the veteran received private medical care for a 
corneal abrasion.  He complained of a burning sensation, as 
well as severe pain, in his right eye.  He denied 
experiencing any visual changes.  A physical examination of 
the veteran's right eye demonstrated post-operative changes, 
diffusely erythematous conjunctiva, and intact vision.  

At a private treatment session conducted two years later in 
June 1994, the veteran reported that his eyes had been yellow 
for a couples of days.  The treating physician concluded that 
no change had occurred.  

At a personal hearing conducted before a hearing officer at 
the RO in April 1996, the veteran testified that, during his 
active military duty, he injured his right eye when he ran 
into a stick and that this injury is the cause of his right 
eye problems.  1996 hearing transcript T. at 1-2.  The 
veteran cited a significant decrease in the visual acuity of 
his right eye.  T. at 3-5.  

In May 1996, the veteran underwent a VA visual examination.  
At that time, he reported having sustained an injury to his 
right eye at the age of 11 years.  He further noted that this 
injury was repaired at a private hospital.  A physical 
examination of the veteran's right eye in May 1996 
demonstrated uncorrected distant vision of 20/100 (pinholing 
to 20/70), pressure of 16 (by applanation), a fully dilated 
manifest refraction of -3.5 plus 2.75 at 80 which yielded a 
vision of 20/25, no diplopia, no visual field deficit, 
obscuring of the visual axis by iris tissue, irregularity of 
part of the lens edge (from 4 to 5 o'clock), some vitreous 
debris and retinal scars inferiorly and medially, and normal 
cup, disk, and macula vessels.  The examiner diagnosed status 
post trauma in the right eye at the age of 11 years with 
decrease in vision due to the covering of the visual axis by 
the pupil.  

Thereafter, in June 1999, the veteran underwent another VA 
eye examination.  This physical examination of his right eye 
demonstrated an iris with corectopia and with the edge of the 
6 millimeter and irregular pupil between the 4 o'clock and 6 
o'clock positions and with no reaction to light, a history of 
angle recession between the 4 o'clock and 6 o'clock 
positions, corrected visual acuity of 20/60, intraocular 
pressure by applanation tonometry of 18, no relative afferent 
papillary defect, full motility, full visual fields to 
confrontation, an external evaluation which was within normal 
limits, quiet conjunctiva, clear cornea, deep and quiet 
anterior chamber, clear anterior vitreous, and 2+ cortical 
changes in the lens.  With regard to the veteran's right eye, 
the examiner diagnosed a history of trauma with corectopia, 
cataract, retinal scar, and angle recession.  The examiner 
described this condition as stable.  

Subsequently, in February 2003, the veteran underwent another 
VA eye examination.  At that time, the veteran reported that 
he had torn the retina in his right eye "when he was younger 
. . . [and] also occurred again while he was in the 
service."  The veteran complained of decreased vision, 
"floating spells," and flashes of light.  He denied 
experiencing any pain or headaches.  

A physical examination of the veteran's right eye 
demonstrated visual acuity of 20/50 -1 (pin-holing to 20/40 
+3), manifest refraction of -125 sphere (representing visual 
acuity of 20/40 +3), a full visual field, full motility, mild 
irregularity of the pupil, no APD, pressure of 17, normal 
lens, normal conjunctivae, clear cornea, deep and quiet 
anterior chamber, an irregular iris showing the edge of the 
lens as well as a lens colobma secondary to trauma, normal 
and clear lens, some ocular melanosis, some corneal scars 
inferonasally, a large atrophic area and a corneal scar 
inferotemporally, as well as a flat macula.  

The examiner diagnosed a retinal tear with mildly decreased 
vision and with some corneal scars.  In addition, the 
examiner expressed his opinion that the veteran "appear[ed] 
. . . to be doing quite well with the vision that he has."  

In an August 2003 addendum, an examiner who did not conduct 
the VA eye examination in February 2003 provided additional 
opinions regarding the veteran's right eye condition.  It was 
concluded that it was difficult to comment on whether eye 
pathology increased in severity in service without the 
complete clinical record.  In particular, the physician cited 
the absence of the veteran's pre-service eye treatment 
reports.  

In October 2003, a physician who did have access to the 
veteran's pertinent medical reports discussed the history of 
his right eye condition.  Specifically, this doctor stated 
that the medical evidence of record indicates that the 
veteran's current right eye diagnoses are corectopia, corneal 
scarring, a cataract, and a retinal tear.  Additionally, this 
physician expressed his opinion that the veteran's right eye 
condition "did not undergo an increase in severity during 
active service."  In support of this conclusion, the doctor 
cited specific findings shown in the veteran's service 
medical records.  In particular, the physician noted that the 
visual acuity in the veteran's right eye was determined to be 
20/20 at both the October 1979 service entrance examination 
as well as the June 1983 separation examination.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Furthermore, every veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (the 
presumption of soundness attaches only where there has been 
an entry examination in which the later-complained-of 
disability was not detected).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2003).  

The Court has held that "the presence of a ratable increase 
in disability at separation would be conclusive of an 
in-service increase in disability."  Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  However, the absence of a 
ratable in-service increase would not rule out a finding of 
an increase in disability.  Id. at 163.  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he actually 
injured his right eye when he ran into a stick during active 
military duty and that this injury is the cause of his right 
eye problems.  See, e.g., T. at 1-2.  The veteran has cited a 
significant decrease in the visual acuity of his right eye.  
See, e.g., T. at 3-5.  The veteran's descriptions of his 
right eye condition are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulation.  

Relevant pre-service medical records indicate that the 
veteran underwent a repair of a corneoscleral laceration of 
his right eye with sector iridectomy in October 1973 after 
having been accidentally struck in his right eye with a 
wooden spear.  Pertinent diagnoses upon discharge included 
traumatic perforation of the right eye with prolapse of the 
iris, presumed subluxation of the lens of the right eye, and 
hyphema of the right eye.  Subsequently, in September 1979, 
the veteran received private treatment after having 
splattered hot grease in his right eye.  

At the service enlistment examination conducted in October 
1979, the veteran reported that he had sustained a right eye 
injury when he was eleven years of age.  He described 
residual right eye impairment, including the need to wear 
glasses.  An ophthalmology evaluation completed at that time 
resulted in an impression of status post perforating injury 
to the right eye.  Consequently, given these pre-service and 
service-entry findings, the Board concludes that the 
presumption of soundness does not attach to the veteran in 
the present case.  

Significantly, the evidence obtained from the in-service and 
post-service examination reports in the present case does not 
indicate an increase in the underlying pathology of the 
veteran's pre-existing right eye disorder.  In this regard, 
the Board notes that the service enlistment examination 
conducted in October 1979 reflected corrected distant visual 
acuity of 20/20 in the veteran's right eye and an intact 
visual field.  In addition, the examiner expressed his 
opinion that the veteran's right eye condition was fully 
correctable and that his prognosis was good.  

Subsequent service medical records reflect treatment for 
complaints of dark brown spots, redness, irritation, and 
twitching in the right eye in March and April 1981.  The 
Board acknowledges that, following a physical examination of 
the veteran's right eye, which demonstrated irritation, 
inflamed conjunctivae, and abrasions of his right sclera and 
cornea, the examiner assessed an old trauma with decreased 
visual acuity in the right eye.  Significantly, however, the 
separation examination which was conducted in June 1983, 
demonstrated that the veteran had corrected distant vision of 
20/20 in his right eye.  

Post-service medical records reflect occasional treatment 
for, and evaluation of, a right eye condition.  According to 
these reports, the veteran's current right eye diagnoses 
include corectopia, corneal scarring, a cataract, and a 
retinal tear.  Further, a physician who reviewed the 
veteran's pertinent medical records expressed an opinion in 
October 2003 that the veteran's right eye condition "did not 
undergo an increase in severity during active service."  In 
support of this conclusion, the doctor cited veteran's right 
eye visual acuity determined at both his service-entrance as 
well as at his service separation.  As the Board has 
discussed in this decision, the veteran's right eye visual 
acuity at his enlistment into active military duty and at his 
separation from such service was the same.  

Given the October 2003 medical opinion that the veteran's 
pre-existing right eye problems did no undergo an increase in 
severity during active military duty (which is supported by 
the service medical records), the Board must conclude that 
the preponderance of the evidence is, therefore, against the 
veteran's claim of entitlement to service connection for a 
right eye disability.  As such, his claim for such a disorder 
must be denied.

B. Initial Compensable Disability Rating For A Residual Scar 
On The Right Thumb

1.  Factual Background

According to the service medical records, in July 1983, the 
veteran was treated for a laceration of his right thumb.  At 
that time, the veteran's right thumb was determined to "look 
. . . good."  At a follow-up treatment session conducted 
several days later in July 1983, the four stitches in the 
veteran's right thumb were found to "look good" with signs 
of healing.  The examiner noted that there were no signs of 
infection in the veteran's right thumb.  

By a rating action dated in June 1995, the RO granted service 
connection for a residual scar on the right thumb.  In 
addition, the RO assigned a noncompensable evaluation for 
this service-connected disability, effective from 
November 29, 1994, due to the absence of evidence that the 
veteran's right thumb scar was tender or had caused limited 
motion of this extremity.  

The veteran's service-connected right thumb scar remains 
evaluated as noncompensably disabling.  According to the 
relevant evidence received during the current appeal, at the 
April 1996 personal hearing, the veteran testified that he 
has constriction of his right thumb when he moves this 
extremity and that the residual scar is tender.  T. at 8-9.  

At a VA general medical examination conducted in May 1996, 
the veteran reported that he had injured his right thumb 
during field maneuvers in 1982 and that the scar from the 
surgical wound was becoming more constricting over the past 
several years.  A physical examination of the veteran's right 
thumb demonstrated the presence of a V-shaped two-centimeter 
surgical scar over the proximal portion of this extremity, 
some constriction of the skin around the scar, as well as 
limitation of flexion at the interphalangeal joint of the 
thumb.  The examiner diagnosed, in pertinent part, a scar on 
the right thumb.  

Thereafter, in June 1999, the veteran underwent a VA hand, 
thumb, and fingers examination.  At that time, he complained 
of a little tension and occasional opening of the scar on his 
right thumb.  A physical evaluation demonstrated that the 
veteran's right thumb scar, which is two-inches in length 
over the dorsal aspect of his right thumb below the proximal 
interphalangeal (PIP) joint, is well-healed and does not 
involve poor nourishment, ulceration, tenderness, swelling, 
disfiguration, keloid formation, skin changes, functional 
defect, or clubbing.  No limitation of motion in any of the 
joints of the veteran's right thumb was found.  In fact, he 
had the ability to flex the tip of his right thumb to the 
transverse fold of his right palm and to grasp objects 
normally.  X-rays taken of the veteran's right thumb showed a 
deformity of the volar aspect of the proximal end of the 
distal phalanx of the thumb likely representing an old healed 
fracture.  No other abnormality was identified.  The examiner 
diagnosed a well-healed residual scar from a cut at the 
dorsal aspect of the right thumb.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residual scar 
on the veteran's right thumb under the diagnostic code which 
evaluates impairment resulting from tender and painful scars.  
Before specifically addressing the question of whether a 
compensable rating is warranted for the service-connected 
residual scar on the veteran's right thumb, the Board 
acknowledges that the schedular criteria by which skin 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).  Therefore, 
adjudication of a claim of entitlement to a compensable 
disability rating for the service-connected residual scar on 
the veteran's right thumb must also include consideration of 
both the old and the new criteria.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this regard, the Board notes that, according to the 
relevant rating criteria effective prior to August 30, 2002, 
evidence that a superficial scar is tender and painful on 
objective demonstration results in the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  This evaluation is the highest rating 
allowable pursuant to this Diagnostic Code.  

According to the pertinent rating requirements effective 
since August 30, 2002, evidence a superficial scar is painful 
on examination warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2003).  

Throughout the current appeal, the veteran has asserted that 
the service-connected residual scar on his right thumb is 
more severe than the current noncompensable disability 
evaluation indicates.  In particular, the veteran has 
described constriction of his right thumb when he moves this 
extremity as well as tenderness of the residual scar.  T. 
at 8-9.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of the service-connected residual 
scar of his right thumb must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The Board has considered the veteran's complaints of 
constriction of his right thumb as well as tenderness of the 
residual scar on this extremity.  Significantly, however, 
these complaints are not supported by the relevant evidence 
of record.  Specifically, the pertinent medical records 
reflect that the veteran's service-connected scar, which is 
two-inches in length over the dorsal aspect of his right 
thumb below the PIP joint, is well-healed and does not 
involve poor nourishment, ulceration, tenderness, swelling, 
disfiguration, keloid formation, skin changes, functional 
defect, or clubbing.  No limitation of motion in any of the 
joints of the veteran's right thumb has been found.  In fact, 
he has the ability to flex the tip of his right thumb to the 
transverse fold of his right palm and to grasp objects 
normally.  

As this evidence indicates, the veteran's service-connected 
right thumb scar is essentially asymptomatic.  Without 
evidence of a tender or painful right thumb scar on 
examination, a compensable evaluation for this 
service-connected disability cannot be awarded under either 
of the relevant criteria at Diagnostic Code 7804 effective 
prior to, or since, August 30, 2002.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  
A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) but has 
not made a determination as to whether the veteran's 
compensable rating claim meets the criteria for submission to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations associated with the 
service-connected residual scar of the veteran's right thumb.  
Specifically, it is not shown by the evidence of record that 
the veteran required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder did not 
reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's compensable rating claim for 
the service-connected residual scar on his right thumb to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.  


ORDER

Service connection for a right eye disability, defined as 
corectopia, corneal scarring, a cataract, and a retinal tear, 
is denied.  

A compensable rating for the service-connected residual scar 
on the veteran's right thumb is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



